Citation Nr: 0638516	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-15 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from October 1984 to January 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2001 by the 
Department of Veterans Affairs (VA) Baltimore, Maryland 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's right knee disability was not incurred in 
service or manifested within a year of separation from 
service and is not related to service.  

2.  The veteran's left knee disability was not incurred in 
service or manifested within a year of separation from 
service and is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2001, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In May 2006, 
the veteran was sent another letter providing the requisite 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
including notice as to the appropriate disability rating and 
effective date in accord with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The claim was subsequently re-
adjudicated, without taint from the prior decisions so no 
prejudice resulted from the timing of the notice.  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to her claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing a personal hearing.  Consequently, the duty to 
notify and assist has been met.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran's service medical records indicate normal 
findings on her 1984 entrance examination, with a negative 
history as to any "trick' or locked knee," or arthritis.  
An April 1985 emergency room record reports the veteran's 
complaint of left knee pain after running.  The examiner 
noted there was no swelling or limitation of motion and the 
"rest of the exam was negative."  The veteran was assessed 
with a left knee strain and told to use a warm compress.  
There is no follow-up record.  Service medical records report 
complaints of right knee pain, dating in February 1987.  The 
initial treatment record reports complaint of right knee pain 
after hitting the knee on the dashboard while getting into a 
car.  The right knee was noted to be tender, but there was no 
evidence of effusion, instability, or crepitus, and the x-ray 
indicated the knee was normal.  The veteran was assessed with 
patellofemoral joint pain with recurrent contusions.  A 
corresponding physical therapy record reported full range of 
motion with crepitus, tenderness over the tibial tendon, and 
weakness in the right quadriceps.  The record also reported 
the veteran's claim of right knee pain for the previous three 
months for "no apparent reason."  The examiner noted the 
veteran's foot disability (flat feet) and assessed the 
veteran with infrapatellar pain, right tibial tendon.  
Subsequent physical therapy records dating in February 1987 
reported increased right knee pain when sitting.  The service 
medical records do not include any additional records 
pertaining to either knee, and the 1988 annual examination 
reported normal findings as to the lower extremities.  

A 2002 treatment record reports complaints of low back pain 
with "radiation to the leg" and "left lower extremity 
discomfort."  No diagnosis is made pertaining to a knee 
disability and the records are absent any complaints specific 
to either knee.  In 2004, fourteen years after separation 
from service, the veteran was assessed with degenerative 
joint disease in both knees.  See March 2004 x-ray report.  
In 2006, a VA examiner, after a review of the claims file and 
a physical examination, opined that "it would be speculation 
for [the examiner] to say that [the veteran's] present 
bilateral knee conditions are a result of any service-
connected incident; therefore, it would be [the examiner's] 
opinion that [the veteran's] present bilateral knee condition 
is less likely than not to have began during her military 
service."  The examiner added that it was his opinion that 
the veteran had bilateral degenerative arthritis which 
occurred over the years.  

Because degenerative joint disease was not identified until 
many years after service, the presumption of service 
incurrence or aggravation does not apply.  See 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Based on the length of time between the veteran's complaints 
in service and the initial diagnosis, the absence of 
treatment records dating within that interim, and the 2006 
negative nexus opinion, the preponderance of the evidence is 
against the claims, and service connection for either a right 
knee or a left knee disability is denied.  

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


